Citation Nr: 1612551	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-22 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability, diagnosed as status post left medial meniscectomy with residual degenerative joint disease.

5.  Entitlement to a compensable rating for hypertension.




REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1982 in the U.S. Marine Corps and from November 1983 to May 1989 in the U.S. Coast Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran has not yet been diagnosed with any psychiatric disorder.  In light of Clemons, the Board has recharacterized the issue as reflected on the title page.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In March 2015, the Veteran testified at a video teleconference hearing before the undersigned.  A Board Hearing transcript (Tr.) of that proceeding is of record.

The Veteran raised the issue of entitlement to a compensable rating for service-connected bilateral hearing loss at the March 2015 Board hearing.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for a right knee disability, and entitlement to increased ratings for a left knee disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence received since the December 2001 denial of entitlement to service connection for a right knee disability, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a right knee disability that was caused or aggravated by his service-connected left knee disability.

The claim of entitlement to service connection for right knee complications (claimed as arthritis of right knee) was initially denied by a November 2001 rating decision on the grounds that this condition neither occurred in or was caused by military service.  In making this determination, the RO found that the Veteran's service treatment records showed no complaints or treatment for a right knee disability or right knee arthritis.  The Veteran was notified of this decision in December 2001.  In December 2001 and February 2002, the Veteran submitted Notices of Disagreement with this decision, and a Statement of the Case was issued in February 2003.  The Veteran did not submit a timely appeal of this issue within 60 days from the date that the RO mailed the Statement of the Case or within the remainder of the one-year period from the date of mailing of the rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302(b).  While the Veteran did submit an October 2003 letter stating that he would like to appeal the decision on the right knee, this request was found not to be timely, and he was informed of this decision in a November 2003 letter.  The December 2001 rating decision is therefore final.

In November 2009, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for a right knee disability.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence obtained since the December 2001 rating decision includes VA medical records, private medical records, the report of a June 2010 VA examination at which the Veteran was diagnosed with right knee degenerative joint disease, and the March 2015 Board hearing testimony of the Veteran.  At the March 2015 Board hearing, the Veteran testified that he began having problems with his right knee in 1988 after having surgery on his left knee and that he has experienced popping noises, aches, and pains in the knee that have continued since that time.  See Board Hearing Tr. at 24-25.  He stated that he favors his right knee due to his impaired left knee, and this is why his right knee has been damaged.  Id. at 30.

The Board notes that the Veteran, as a lay person, is competent to describe observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, all newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board therefore finds that the evidence submitted since the December 2001 rating decision sufficiently relates to an unestablished fact necessary to substantiate the appellant's claim - a possible nexus between the Veteran's service-connected left knee disability and his current right knee disorder.  This evidence, when evaluated cumulatively, raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is reopening and remanding the Veteran's previously denied claim and remanding the remaining issues on appeal, and therefore, further consideration of VA's duties to notify and assist is unnecessary at this time.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; the appeal is allowed to this extent.


REMAND

I. Acquired Psychiatric Disorder

The Veteran contends that he has PTSD or other psychiatric disorder that was caused by traumatic experiences in service.  The Veteran testified that in service he was an aircraft mechanic and that he witnessed a pilot die in an aircraft that he had been responsible for.  See Board Hearing Tr. at 31-32.  He stated that he also was present during several other plane crashes.  Id. at 34.  The Veteran's daughter testified that her father could be "crazy" and "depressed," that he is easily triggered by noise, and that he self-medicates with alcohol.  Id. at 36-38.

The Veteran's service personnel records show that he was trained as an aviation machinist and that his primary duty in service from August 1978 to April 1982 was as an aircraft mechanic.  The Veteran's service personnel and treatment records also show frequent problems related to alcohol.  He was noted to be an "alcohol abuser" and underwent counseling for alcohol use in 1984 and 1985.  A February 1985 Court Memorandum from the U.S. Coast Guard reveals that the Veteran was found guilty of failing to report to his appointed place of duty, being disrespectful towards a superior petty officer, and being found drunk on duty as a radio room watch stander.  In August 1987, he was arrested for driving under the influence.  A December 1988 treatment record diagnosed him with alcohol abuse, continuous.  The Veteran's January 1989 Report of Medical History notes no psychiatric problems, and his examination notes his psychiatric condition as normal.

The Veteran's VA treatment records include a May 2009 social work evaluation diagnosing alcohol dependence.  In July 2009 the Veteran underwent alcohol/drug counselling.

VA is obliged to provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

The Board finds that a VA examination assessing whether the Veteran has a current psychiatric disorder that was incurred in or is related to his military service is warranted.  The Veteran and his daughter have testified that he has recurrent symptoms of a disability, including irritability, anxiety, and avoidant behavior.  They testified that these symptoms have been recurrent over a long period of time, and the Veteran maintains that they are related to witnessing airplane crashes and other pilot deaths while in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  The Veteran's assertions are consistent with the circumstances of his service, as he was trained and employed in aircraft mechanics during his service.  The Veteran and his daughter have also testified that the Veteran self-medicated with alcohol due to the stresses of his service, and the Veteran's service personnel and treatment records show that he had recurrent problems with alcohol abuse during his service.

In light of the facts discussed above, there is sufficient evidence of recurrent symptoms of a disability, evidence that a psychiatric disorder may have first manifested in service, and an indication that the Veteran's current symptoms may be associated with his experiences during service.  See id.  The Veteran does not, however, have a current diagnosis of a psychiatric disorder.  As there is insufficient competent evidence to make a decision on this issue, it must be remanded in order to obtain a VA psychiatric examination for the Veteran.  See id.

II. Left and Right Knee Disability

The Veteran testified in March 2015 that his left knee will "pop" and feels like it is coming out of the joint, and that he has fallen due to his knee.  See Board Hearing Tr. at 4-5.  The Veteran also stated that a couple of times a month, he has knee flare ups which further restrict his activity.  Id. at 14.  The Veteran's representative asserted that the Veteran's left knee had become worse since his 2010 examination since he had a fall in 2012 causing him to injure his foot.  Id. at 9.

The Veteran's service treatment records show frequent problems with the left knee.  An August 1988 treatment record notes an evaluation for a right medial meniscectomy, although this appears to be a notation error, as the other treatment records indicate that the procedure was performed on the Veteran's left knee, and the Veteran has not indicated that he ever experienced an injury to the right knee in service.  The Veteran's January 1989 separation examination notes a left knee disability, but does not mention any right knee disability.

The Veteran's VA treatment records show recurrent complaints of bilateral knee pain.  In December 2000 he reported having chronic knee pain for many years.  February 2001 imaging showed an under-surface inner edge tear in the posterior horn medial meniscus of the right knee, and in March 2001 he reported continued bilateral knee pain.  In September 2012 the Veteran complained of chronic knee pain.  Private and VA treatment records show that in November 2012, the Veteran was treated for pain in his back and leg after his knee gave out and caused him to fall.  The Veteran was diagnosed with acute back pain in the lumbar area and left calcaneus fracture.

The Veteran attended a VA examination for the left knee in March 2010.  He reported having chronic left knee pain that was worse with ambulation, prolonged sitting, and standing.  The examiner noted that there was giving way, pain, stiffness, weakness, decreased speed of joint motion, swelling, and tenderness.  The Veteran reported being able to stand for 15-30 minutes and walk for a quarter of a mile.  Gait was normal, and there was tenderness, pain at rest, crepitation, and grinding, but no clicks or snaps, flare-ups, instability, patellar/meniscus abnormality, or other abnormalities.  Range of motion testing revealed left knee flexion of 0 to 130 degrees with objective evidence of pain with active motion, but the examiner did not provide the degrees at which objective evidence of painful motion began.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  

The Veteran also attended a June 2010 VA examination for the right knee.  The Veteran reported that he developed chronic right knee pain because of his service-connected left knee and that the pain in his right knee had been progressively worsening.  The examiner noted the same physical findings as those found at the March 2010 VA examination.  He diagnosed the Veteran with right knee degenerative joint disease, but opined that it was less likely than not caused by his service-connected left knee condition because the left knee was functional with no evidence of fusion or leg length discrepancy.

Regarding the Veteran's service-connected left knee disability, the Veteran and his representative have asserted that the disorder has worsened since his 2010 VA examination.  As the Veteran has not been afforded a VA examination for almost six years, and he has asserted that his symptoms are more severe than those shown on prior examination, a new VA examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Furthermore, the March 2010 VA examiner stated that there was evidence of pain on active motion, but did not quantify the effect of this pain on the Veteran's range of motion.  A new VA examination is therefore also needed to include an evaluation of any limitation of left knee motion due to pain, weakness, excess fatigability, incoordination, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Regarding the Veteran's claimed right knee disability, the June 2010 examiner provided an opinion on whether the right knee disability had been caused by the service-connected left knee disability, but he did not address the question of aggravation.  In this regard, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected on an aggravation basis.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439.  The question of aggravation is an integral part of a secondary service connection claim, and the issue must therefore be remanded for a new opinion for this question to be properly addressed.  See 38 C.F.R. § 3.310(b). 

III.  Hypertension

The Veteran also contends that his service-connected hypertension warrants a compensable rating.  The Veteran and his representative testified that the Veteran's blood pressure readings overall have increased since his last VA examination in 2010.  See Board Hearing Tr. 22.

The Veteran's VA and private treatment records show that, in February 2009, he reported measuring systolic pressures of 130-140 at home and had 140/88 at the hospital.  In May 2009, he had readings of 132/95 at the hospital and systolic readings of 130-140 at home.  In July 2009, he reported home readings of 125/85 and the hospital reading was 149/101, noted to be well-controlled.  The Veteran reported blood pressure readings averaging 150/90 at home in February 2011, and his hospital readings were 150/90 and 143/92.  In March 2011, he reported that his blood pressure had been slightly elevated at 130/85, and the hospital reading was 133/89.  The Veteran reported home readings averaging 117/78 in September 2012, and in November 2012, he showed readings of 163/96, 150/85, 147/86, and 122/80.

The Veteran was afforded a VA examination in March 2010.  Physical examination recorded blood pressure readings of 130/80, 132/80, and 134/82.  The examiner noted that the Veteran's blood pressure was stable and found no further complications.

The Veteran has asserted that his hypertension has worsened since his March 2010 VA examinations.  In this regard, it has been almost six years since his last VA examination, and readings taken in 2011 and 2012 show that he may have had a worsening in his blood pressure condition.  The Board therefore finds that a new VA examination to assess the current severity of his service-connected hypertension is warranted.  See Palczewski, 21 Vet. App. at 181 (2007); see also Caffrey, 6 Vet. App. at 381 (1994); Schafrath, 1 Vet. App. 589).

IV. Treatment Records

While the Veteran and his representative have submitted portions of his VA treatment records, it does not appear that the Veteran's complete VA treatment records have yet been obtained.  The Veteran testified at the March 2015 Board hearing that he has received treatment from the Orlando VA Medical Center; the Pembroke Pines VA Community Based Outpatient Clinic in Hollywood, Florida; the Miami VA Medical Center; and a facility at Oakland Park (which appears to be a reference to the Fort Lauderdale Vet Center on Oakland Park Boulevard).  See Board Hearing Tr. at 9, 16.  All relevant records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Orlando VA Medical Center, the Pembroke Pines VA Community Based Outpatient Clinic, the Miami VA Medical Center, and the Fort Lauderdale Vet Center.

2.  After the development requested in item (1) is completed, schedule the Veteran for an appropriate VA psychiatric examination with a psychologist or psychiatrist to determine the nature and etiology of any current psychiatric disorder, to include PTSD.  All records in the Veterans Benefits Management System (VBMS) and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting a full examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a)  What are the Veteran's current psychiatric diagnoses?  Does the Veteran have a current diagnosis of PTSD?  Please explain why or why not.

(b)  For all diagnosed psychiatric disorders, is it at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner should acknowledge and discuss the Veteran's assertions that he was present during several plane crashes and other pilot-related injuries that caused him great anxiety, and that because of this experience, he has self-medicated with alcohol.  Please also discuss whether the Veteran's in-service behavioral and alcohol problems could indicate that any psychiatric disorder may have been present at that time.  

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the development requested in item (1) is completed, schedule the Veteran for an appropriate VA orthopedic examination to address his right and left knee disabilities.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting a full examination of the Veteran and performing all clinically-indicated diagnostic testing (to include X-rays if necessary), the examiner is asked to address the following:

(a)  The examiner should provide comprehensive findings regarding the current severity of the Veteran's service-connected left knee disability.  In providing these findings, the examiner should conduct range of motion testing, expressed in degrees, and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the knee due to pain, weakness, stiffness, or locking, and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner must also address whether the Veteran has subluxation or lateral instability of the knee, and to what severity (slight, moderate, or severe), as well as any other significant symptomatology.

(b)  What are the Veteran's current diagnoses pertaining to the right knee?

(c)  For all diagnosed right knee disorders, is it at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  

(d)  For all diagnosed right knee disorders, is it at least as likely as not (50 percent or greater probability) that the claimed right knee disability is proximately due to or the result of his service-connected left knee disability?  In providing this opinion, please address the Veteran's assertion that his service-connected left knee disability causes him to put excess strain on his right knee, resulting in injury/strain to his right knee. 

(e)  For all diagnosed right knee disorders, if the answer to question (d) is "No," is it at least as likely as not (50 percent or greater probability) that his service-connected left knee disability aggravated the claimed right knee condition?  In this special context, "aggravation" has occurred when it has been medically determined that the claimed right knee condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of his service-connected left knee disability.  In providing this opinion, please address the Veteran's assertion that his service-connected left knee disability causes him to put excess strain on his right knee, resulting in injury/strain to his right knee. 

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested in item (1) is completed, schedule the Veteran for an appropriate VA examination to address the current severity of his service-connected hypertension.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify the nature and severity of all manifestations of the Veteran's hypertension, to specifically include systolic and diastolic pressure readings.  The examiner should state whether the Veteran's hypertension requires continuous medication for control and whether it causes any secondary symptoms affecting the Veteran's health.  
A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


